This “Corrected Notice of Allowability” is being mailed in view of IDS filed 11/25/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11, 13, 14, 18-21, 23-24, and 28-30 are presented for examination.
Claims 11, 13, 18-21, 23, and 28-30 are amended. 
Claims 1-10, 12, 15-17, 22, 25-27 and 31-40 are canceled.

Response to Arguments
Regarding 35 U.S.C. 102 applicant’s arguments, see page 6 paragraphs 3, filed August 27, 2021, with respect to claims 11, 13, 14, 18-21, 23-24, and 28-30 have been fully considered and are persuasive. The 35 U.S.C. 102 rejections of claims 11, 13, 14, 18-21, 23-24, and 28-30 have been withdrawn.

Allowable Subject Matter
Claim(s) 11, 13, 14, 18-21, 23-24, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 11, 13, 14, 18-21, 23-24, and 28-30  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 11 and 21 … wherein before the network device determines the first information for the terminal device to access the wireless local area network, the method further comprises: sending, by the network device, indication information to the terminal device, wherein the indication information is used for indicating the terminal device to measure a signal quality of a specific access point (AP) and for indicating a transmission time of at least one of a beam possessed by the specific AP or a channel possessed by the specific AP; and receiving, by the network device, a signal quality measurement report of the specific AP sent by the terminal device; wherein determining, by the network device, the first information for the terminal device to access the wireless local area network, comprises: determining, by the network device, the parameter according to the signal quality measurement report; wherein before the network device sends the indication information to the terminal device, the method further comprises: acquiring, by the network device, the transmission time of the at least one of the beam possessed by the specific AP or the channel possessed by the specific AP through a logical interface between the network device and the specific AR… and in combination with other limitations recited as specified in claims 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sirotkin et al (US Pub. No:2014/0161103) discloses an Evolved Node B (eNB) is configured to transmit to a User Equipment (UE) at least one configuration message to configure one or more measurements to be performed by the UE with respect to at least Wireless-Local-Area-Network (WLAN), to receive from the UE at least one report message including measurement information corresponding to the WLAN, to trigger the UE to start or stop offloading to the WLAN, and/or to transmit to the UE network assistance information corresponding to the WLAN.
Sirotkin et al (US Pub. No:2015/327139) discloses systems, devices, and methods for long-term evolution and wireless local area interworking. Various embodiments may include utilizing access network selection and traffic steering rules based on radio access network assistance parameters. 
Laselva (US Pub. No.:2018/0220474) discloses transmitting one or more radio signals comprising information for use by a communication device camped in idle mode on a first node operating according to a first radio access technology or connected to said first node, which information comprises information facilitating the prioritization at the communication device of initiating an association with a node operating according to a second radio access technology and having a capability of functioning as a slave node in a radio aggregation technique involving said first node as a master node, over initiating an association with a node operating to said second radio access technology without said aggregation capability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469